           Case 3:18-cv-05987-VC Document 46 Filed 04/03/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 ALLEN LEE,
                                                 18-cv-05987-VC
                Plaintiff,

         v.                                      JUDGMENT

 TICKETMASTER L.L.C., et al.,
                Defendant.



       The Court, having dismissed this case, now enters judgment. The Clerk of Court is
directed to close the case.
       IT IS SO ORDERED.



Dated: April 3, 2019

                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
